     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.1 Page 1 of 53



 1   Alex Straus (State Bar No. 321366)
 2   GREG COLEMAN LAW PC
     16748 McCormick Street
 3   Los Angeles, CA 91436
 4   Tel: 865-247-0080
     alex@gregcolemanlaw.com
 5

 6   Attorneys for Plaintiffs and the Class
     [Additional Counsel Listed on Signature Page]
 7

 8                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MONTIQUENO CORBETT,
     DAMARIS LUCIANO, and ROB                   Civil Action
11   DOBBS individually and on behalf of                     '21CV0137 GPC AGS
                                                No.:__________________
12   all others similarly situated,
                                                CLASS ACTION COMPLAINT
13                             Plaintiffs,
14                                              JURY TRIAL DEMANDED
            v.
15

16   PHARMACARE U.S., INC., a
     Delaware Corporation,
17

18                             Defendant.
19

20                           CLASS ACTION COMPLAINT
21
           Plaintiffs Montiqueno Corbett, Damaris Luciano, and Rob Dobbs
22
     (collectively “Plaintiffs”), through their undersigned attorneys, bring this Class
23

24   Action Complaint against Defendant PharmaCare U.S., Inc. (“Defendant”),
25
     individually and on behalf of all others similarly situated, and complain and allege
26
     upon personal knowledge as to themselves and their own acts and experiences and,
27

28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.2 Page 2 of 53




 1
     as to all other matters, upon information and belief, including investigation

 2   conducted by their attorneys:
 3
                               NATURE OF THE ACTION
 4

 5         1.    This is a civil class action brought individually by Plaintiffs on behalf

 6   of consumers who purchased Defendant PharmaCare’s Sambucol Black Elderberry
 7
     Original Syrup, Sambucol Black Elderberry Advanced Immune Syrup, Sambucol
 8
 9   Black Elderberry Sugar Free Syrup, Sambucol Black Elderberry Syrup for Kids,

10   Sambucol Black Elderberry Gummies, Sambucol Black Elderberry Gummies for
11
     Kids, Sambucol Black Elderberry Advanced Immune Capsules, Sambucol Black
12

13   Elderberry Effervescent Tablets, Sambucol Black Elderberry Chewable Tablets,

14   Sambucol Black Elderberry Pastilles (Throat Lozenges), Sambucol Black
15
     Elderberry Daily Immune Drink Powder, and Sambucol Black Elderberry Infant
16

17   Drops (collectively the “Elderberry Products” or the “Products”).
18         2.    Elderberry, which is derived from a flowering plant called Sambucus,
19
     has become a popular dietary supplement in recent years.
20

21         3.    The increased popularity of “natural remedies” drives sales of
22   elderberry products. According to a report published by the American Botanical
23
     Council in 2019, sales of elderberry supplements more than doubled in the United
24

25   States between 2017 and 2018 to a total of nearly $51 million. Between January and
26   March of 2018, elderberry supplement sales were more than $100 million dollars in
27
                                              2
28
                               CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.3 Page 3 of 53




 1
     the US alone. Elderberry sales in the first half of 2020 grew by triple digits compared

 2   to sales during the same period in 2019, showing the greatest growth in the
 3
     mainstream dietary supplement market, where it is currently the third top-selling
 4

 5   herbal ingredient. The mainstream dietary supplement market includes grocery

 6   stores, drug stores, and mass merchandisers such as club, dollar, and military stores.1
 7
           4.     According to IRI, a market research firm that tracks retail sales of
 8
 9   supplements, in March 2020, sales of elderberry supplements increased by 415%

10   over the prior year as consumers sought products that might offer protection from
11
     the novel coronavirus.2      The “immune support” dietary supplement market,
12

13   including supplements containing elderberry, is thus an extraordinarily fast-growing

14   segment of the dietary supplement market, in part due to the Coronavirus Pandemic.
15
           5.     With hundreds of elderberry supplement options available for
16

17   consumers to purchase, in order to stand out from the competition, Defendant
18   promotes its Elderberry Products as “the most trusted brand sold worldwide” and
19
     prominently displays a badge on its website proclaiming that its Products are the
20

21   “No. 1 Best Selling Black Elderberry in the US.” 3
22

23   1
       https://www.globenewswire.com/news-release/2020/08/31/2086400/0/en/US-
24
     Herbal-Supplement-Sales-Increase-by-8-6-in-2019-Record-Breaking-Sales-
     Predicted-for-2020.html.
25   2
       https://www.nytimes.com/2020/03/23/well/live/coronavirus-supplements-herbs-
26
     vitamins-colds-flu.html.
     3
       https://sambucolusa.com/.
27
                                               3
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.4 Page 4 of 53




 1
           6.     On the labels of its Elderberry Products, as well as on its website and

 2   in other marketing directed at consumers, Defendant states: “Developed by a world
 3
     renowned virologist, Sambucol is the unique black elderberry extract that has been
 4

 5   used in scientific studies.   By using a proprietary method of extraction, only

 6   Sambucol can guarantee consistent, immune supporting properties in every
 7
     serving.” (Emphasis added.). Additionally, Defendant promises consumers on its
 8
 9   packaging: “Sambucol® Black Elderberry extract conveniently arms you with some

10   of the best protection nature has to offer.”    Defendant also represents that the
11
     Elderberry Products help to protect consumers from catching a virus or other illness,
12

13   or to fight off a virus or other illness: “Stress can wreak havoc on our immune

14   system. This leaves us open to the possibility of more frequently catching a virus or
15
     other illness. Sambucol Black Elderberry helps to support a healthy immune system
16

17   so even on my most hectic days; I am giving my body the immune support it needs.”4
18         7.     Defendant warrants that all of the Products contain its proprietary
19
     elderberry extract and are legal for consumers to purchase for their personal use and
20

21   not for resale.
22         8.     However, under the Dietary Supplement Health and Education Act (the
23
     “DSHEA”), Defendant’s Products are illegal to sell.
24

25

26
     4
      https://sambucolusa.com/blogs/news/womens-health-
     month?_pos=1&_sid=ed9b47f7b&_ss=r (last accessed December 17, 2020).
27
                                              4
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.5 Page 5 of 53




 1
           9.     Moreover, Defendant’s uniform representations on its packaging and in

 2   its marketing that its Elderberry Products (a) were developed by “a world renowned
 3
     virologist,” (b) “help you and your family stay healthy throughout the year,” (c)
 4

 5   “arm[] you with some of the best protection nature has to offer,” and (d) are the only

 6   elderberry supplements that “can guarantee consistent, immune supporting
 7
     properties in every serving,” unlawfully convey to consumers that its Elderberry
 8
 9   Products will protect consumers and their children from diseases such as viruses. 5

10

11
                                  ~mo~ool Sambucol
12                                !lltrn~n:11 BLACK ELDERBERRY

13

14

15

16

17

18

19
                                           Great Tasting Syrup
20                                         Scientifically Tested
                                           Supports Immunity•
21
                                                                        7.8 Fl oz
                                                                         230ml
                                           High antioxidant levels      SYRUP



22                                     ~           Dietary Supplement



23

24

25

26
     5
      https://sambucolusa.com/collections/shop-all/products/black-elderberry-large-
     original-syrup-7-8-ounces (last accessed December 17, 2020).
27
                                                      5
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.6 Page 6 of 53




 1

 2

 3                              Sambuccil
                                 BLACK ELDERBERRY
 4
                                 Sambucol", the original Black Elderberry extract,
 5                               provides strong immune system support to help you
                                 and your family stay healthy throughout the year.
 6                               Sambucol• Black Elderberry extract conveniently
                                 arms you with some of the best protection nature
                                 has to offer.
 7                               Developed by a world renowned virologist,
                                 Sambucol"is the unique black elderberry extract
 8                               that has been used in scientific studies. By using a
                                 proprietary method of extraction, only Sambucol•
                                 can guarantee consistent, immune supporting
 9                               properties in every serving.•
                                 Trusted by millions worldwide, Sambucol 0 can be
10                               taken every day for continuous immune support.
                                 Satisfaction Guaranteed.
11                               The Pharma(are name guarantees that this product
                                 is produced using the highest manufacturing

12
                                 standards, and PharmaCare stands behind every
                                 bottle of Sambucol• that you purchase. If you are
                                 dissatisfied, please visit our website for full details
13                               on our refund policy.
                                 Sambucol"is a registered trademark of
14                               PharmaCare Laboratories Pty Ltd .
                                  • eoP.,
15                               ••.K.•• Chief Rabbinate of BETH DIN DE PARIS
                                            Kosher: Supervised by the

                                  *t.lf.*


16

17

18

19

20

21

22

23

24

25

26

27
                                                    6
28
                            CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.7 Page 7 of 53




 1

 2

 3                               SambucOI
                                  BLACK ELDERBERRY
 4

 5                                ✓   Supports immune system
                                  ✓   Virologist developed
 6                                ✓   Scientifically tested
 7                                ✓   Great tasting syrup
                                  ✓   Naturally flavored with the
 8                                    goodness of Elderberry
 9                                Use daily for maximum benefit

10                                Directions for use:
                                  For Daily Maintenance:
                                  Adults and Children over 4 years:
11                                Take 2 teaspoons (10ml) daily.
                                  For Intensive Use:
12                                Adults and Children over 4 years:
                                  Take 2 teaspoons (10ml) four times daily.
                                  If desired, mix syrup in water, fruit juice, smoothies,
13                                yogurt, or most anything!
                                  Sealed for your protection.
14                                Do not use if seal is broken or missing.
                                  To preserve quality and freshness, keep tightly sealed

15
                                  and keep in a cool, dry place.
                                  Keep out of reach of children.
                                  See the full line of Sambucol®products
16                                at our website,


17

18

19

20

21         10.    To further achieve a competitive advantage in this highly lucrative

22   market, Defendant asserts on its packaging, on its labels, and in its marketing
23
     materials that the Elderberry Products are “Scientifically tested,” that its proprietary
24

25   extract has been used in published studies, and that its extract is “the most
26   extensively researched Black Elderberry product in the world.” These deceptive and
27
                                                             7
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.8 Page 8 of 53




 1
     misleading statements are intended to and do falsely suggest to reasonable

 2   consumers that scientific research has conclusively established the effectiveness of
 3
     Defendant’s Elderberry Products.
 4

 5           11.   With knowledge of growing consumer demand for supplements

 6   containing elderberry, Defendant has intentionally marketed and sold its illegal
 7
     Elderberry Products using false and misleading labeling and advertising.
 8
 9           12.   Defendant’s prominent and systematic mislabeling of the Products and

10   its false and deceptive advertising form a pattern of unlawful and unfair business
11
     practices that harms the public and, if unstopped, could lead to substantial societal
12

13   harm.

14           13.   Plaintiffs bring this suit to halt Defendant’s unlawful sales and
15
     marketing of its Elderberry Products and for damages they sustained as a result of
16

17   the illegal sales and false and misleading marketing. Declaratory and injunctive
18   relief is of particular importance given the likely consequences of Defendant’s
19
     actions.
20

21                                       PARTIES
22           14.   Plaintiff Montiqueno Corbett is a resident and citizen of San Diego,
23
     California in San Diego County, California.
24

25           15.   Plaintiff Damaris Luciano is a resident and citizen of Holyoke,
26   Massachusetts in Hampden County, Massachusetts.
27
                                              8
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.9 Page 9 of 53




 1
            16.    Plaintiff Rob Dobbs is a resident and citizen of Florissant, Missouri in

 2   St. Louis County, Missouri.
 3
            17.    Defendant PharmaCare U.S., Inc. is a Delaware corporation with its
 4

 5   principal place of business at 5030 Camino de la Siesta, Suite 200, San Diego,

 6   California 92108.
 7
                               JURISDICTION AND VENUE
 8
 9          18.    This Court has original jurisdiction over this controversy pursuant to 28

10   U.S.C. § 1332(d).       The amount in controversy in this class action exceeds
11
     $5,000,000, exclusive of interest and costs, there are tens of thousands of Class
12

13   members, and there are numerous Class members who are citizens of states other

14   than Defendant’s states of citizenship.
15
            19.    This Court has personal jurisdiction over Defendant in this matter
16

17   because Defendant is a resident of California, and acts and omissions giving rise to
18   this action occurred in the state of California.
19
            20.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and
20

21   (c) because a substantial part of the events or omissions giving rise to Plaintiffs’
22   claims occurred in this District and because Defendant transacts business and/or has
23
     agents within this District and has intentionally availed itself of the laws and markets
24

25   within this district.
26                              FACTUAL ALLEGATIONS
27
                                                9
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.10 Page 10 of 53




 1
            21.    At all relevant times, Defendant has marketed its Products in a

 2   consistent and uniform manner. Defendant sells the Products in all 50 states on its
 3
     website and through various distributors and retailers across the United States.
 4

 5                DEFENDANT’S ILLEGAL DIETARY SUPPLEMENTS

 6          22.    Defendant’s Products contain a proprietary extract of black elderberry
 7
     that it identifies on its label as “Elderberry Extract (berry)” (“Defendant’s extract”).
 8
 9          23.    Defendant’s extract does not meet the definition of a dietary ingredient

10   under section 201(ff) of the federal Food, Drug, and Cosmetic Act (“FDCA”), 21
11
     U.S.C. § 321(ff).
12

13          24.    All of Defendant’s Products contain the illegal dietary ingredient

14   “Elderberry Extract (Berry)” and are, therefore, mislabeled as dietary supplements.
15
     Every Product explicitly identifies itself as a “Dietary Supplement” on the front of
16

17   the packaging and also contains a “Supplement Facts” section on the back of the
18   packaging that is reserved for use solely with dietary supplements.
19
            25.    As the manufacturer and distributor of the Products, Defendant has an
20

21   affirmative duty to comply with the FDCA, 21 U.S.C. § 301, et seq., as well as any
22   parallel state statute.
23
            26.    Dietary supplements are defined by the FDCA as a “product (other than
24

25   tobacco) intended to supplement the diet” that contains one or more of the following:
26   (1) vitamins; (2) minerals; (3) herbs or other botanicals; (4) an amino acid; (5) a
27
                                               10
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.11 Page 11 of 53




 1
     supplement meant to increase total dietary intake; (6) a concentrate, metabolite,

 2   constituent, extract, or combination of any of the listed ingredients. 21 U.S.C. §
 3
     321(ff)(1).
 4

 5          27.    In 1994, the Dietary Supplement Health and Education Act (the

 6   “DSHEA”) was passed into law, establishing a new framework to govern the
 7
     composition, safety, labeling, manufacturing, and marketing of dietary supplements.
 8
 9          28.    Under the DSHEA, dietary ingredients that were marketed in the United

10   States before 1994 may be used in dietary supplements without first notifying the
11
     FDA.
12

13          29.    Defendant’s extract was not marketed as a dietary ingredient in the

14   United States before 1994 and thus does not qualify for this exemption.
15
            30.    Notice of “new” dietary ingredients (i.e., those not used in the United
16

17   States before 1994) must be submitted to the FDA prior to sale unless the ingredient
18   has been “present in the food supply as an article used for food without being
19
     chemically altered.” 21 U.S.C. § 350b(a)(1). As the FDA has explained further, “if
20

21   the dietary ingredient has not been present in the food supply as an article used for
22

23

24

25

26

27
                                              11
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.12 Page 12 of 53




 1
     food in the same chemical form that you plan to use in your dietary supplement,”

 2   then notice prior to sale must be given to the FDA. 6 (Emphasis added)
 3
           31.    For dietary ingredients not used in the United States prior to 1994, the
 4

 5   manufacturer or distributor must, at least 75 days before the introduction of the new

 6   dietary ingredient (“NDI”) into the market, provide the FDA with information that
 7
     demonstrates that the “history of use or other evidence of safety establish that the
 8
 9   NDI when used under the conditions recommended or suggested in the labeling of

10   the NDI will reasonably be expected to be safe.” 21 U.S.C. § 350b(a)(2).
11
           32.    After receiving information regarding an NDI, the FDA may then
12

13   determine that the manufacturer or distributor has not provided an adequate basis to

14   conclude that the NDI is reasonably expected to be safe, which would prevent the
15
     marketing of the NDI.
16

17         33.    Although required to do so, Defendant did not provide the FDA with
18   the required NDI notification for its extract.
19
           34.    Dietary supplements that contain undisclosed NDIs are considered
20

21   adulterated for purposes of the FDCA: “[I]f a notification is required for a product
22

23

24
     6
25    New Dietary Ingredients in Dietary Supplements – Background for Industry,
26
     https://www.fda.gov/food/new-dietary-ingredients-ndi-notification-process/new-
     dietary-ingredients-dietary-supplements-background-industry#what_is.
27
                                               12
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.13 Page 13 of 53




 1
     containing a new dietary ingredient and the product is marketed without the required

 2   notification, the product is adulterated as a matter of law.”7
 3
               35.   Defendant was fully aware that its extract was an NDI and that its
 4

 5   extract had not been used for food in the same chemical form as used in its Products,

 6   but nevertheless included it in its Products without notification to the FDA.
 7
               36.   Defendant’s conduct is also deceptive, unfair, and unlawful in that it
 8
 9   violates the prohibition against the sale of adulterated and misbranded products

10   under California’s Sherman Laws, which adopt the federal labeling regulations as
11
     the food and dietary supplement labeling requirements of the state. Cal. Health &
12

13   Safety Code § 110095 (“All special dietary use regulations and any amendments to

14   regulations adopted pursuant to the federal act, in effect on November 23, 1970, or
15
     adopted on or after that date, are the special dietary use regulations of this state.”);
16

17   Id. § 110100 (“All food labeling regulations and any amendments to those
18   regulations adopted pursuant to the federal act, in effect on January 1, 1993, or
19
     adopted on or after that date shall be the food labeling regulations of this state.”).
20

21             37.   The introduction of adulterated and misbranded food into interstate
22   commerce is prohibited under the FDCA and the parallel state statutes cited in this
23
     Class Action Complaint.
24

25

26   7
         Id.
27
                                                13
28
                                  CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.14 Page 14 of 53




 1
                               IMPLIED DISEASE CLAIMS

 2         38.    A dietary supplement manufacturer such as Defendant may not
 3
     explicitly or implicitly claim that a dietary ingredient can, among other things,
 4

 5   mitigate or prevent a disease or class of diseases. 21 U.S.C. 343(r)(6).

 6         39.    When Defendant’s claims are viewed in their totality, they are either
 7
     explicitly or implicitly claiming to mitigate or prevent disease.
 8
 9         40.    As part of its uniform marketing and advertising campaign, Defendant

10   seeks to convince consumers that the Elderberry Products can mitigate or prevent a
11
     disease or a class of diseases by uniformly representing on the Elderberry Product
12

13   packaging that the Products are “Scientifically tested,” “Virologist Developed” and

14   “Developed by a world renowned Virologist.” Defendant also emphasizes that a
15
     virologist developed its Products on its website and in other marketing materials.
16

17         41.    As is obvious from the name, a virologist is an expert in the branch of
18   science that deals with viruses and the diseases that they cause.8
19
           42.    Given Defendants’ clear and intentional decision to represent to
20

21   consumers that the Products were developed by a “Virologist,” Plaintiffs and Class
22   Members would reasonably believe that Products developed by a “Virologist” would
23

24

25

26
     8
       See https://www.merriam-webster.com/dictionary/virology#medicalDictionary
     (last accessed November 4, 2020).
27
                                               14
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.15 Page 15 of 53




 1
     have the ability to mitigate, treat, cure, or prevent a disease or diseases, specifically

 2   viruses.
 3
           43.    In addition, Defendant asserts on its Products’ packaging that its extract
 4

 5   “provides strong immune system support to help you and your family stay healthy

 6   throughout the year” and that the extract “arms you with some of the best protection
 7
     nature has to offer.”
 8
 9         44.    Each of the Products promises that it “Supports Immunity” or provides

10   “Immunity Support.” Some Products even reference immunity in their name
11
     including “Sambucol Black Elderberry Advanced Immune Syrup” and “Sambucol
12

13   Black Elderberry Daily Immune Drink Powder.” These statements do not just allege

14   support for the immune system, but rather suggest to reasonable consumers that the
15
     Products can provide “immunity” to disease, which given Defendant’s other
16

17   marketing would suggest immunity to colds and the flu.
18         45.    On its Sambucol website, Defendant asserts that “[a] proprietary
19
     formulation and extraction process was developed which preserves and maximizes
20

21   the naturally occurring immunity benefits of the black elderberry (sambucus nigra).”
22   (Emphasis added)
23
           46.    The Sambucol website also proclaims “BEHOLD THE SUPER
24

25   IMMUNITY BERRY” and promises that “elderberries can help empower your
26   immune system by fighting free radicals that damage it.”
27
                                                15
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.16 Page 16 of 53




 1
           47.     Immunity is defined as “a condition of being able to resist a particular

 2   disease….”9
 3
           48.     Plaintiffs, Class Members, and reasonable consumers would
 4

 5   understand from Defendant’s labels and marketing that the Products, through their

 6   claimed impact on the immune system, independently and in conjunction with the
 7
     other marketing and labeling claims, protect them and their families from disease by
 8
 9   either limiting or preventing diseases.

10         49.     Defendant’s emphasis that its extract was developed by a world
11
     renowned virologist, when combined with Defendant’s claims regarding its
12

13   Products’ impact on immune systems, would lead Plaintiffs, Class Members, and

14   reasonable consumers to believe that the Products help prevent, mitigate or cure
15
     viruses such as colds and the flu.
16

17         50.     Defendant’s marketing, including its own website, implicitly point to
18   the Products providing protection from colds and the flu by urging consumers to
19
     “use it during the winter season” and assuring them the Products would help them
20

21   “stay healthy through the toughest season.” Defendant urges: “Falling temperatures
22   and falling leaves, don’t fall down on your immune support.” The “winter season”
23

24

25

26
     9
      See https://www.merriam-webster.com/dictionary/immunity (last accessed
     November 11, 2020).
27
                                               16
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.17 Page 17 of 53




 1
     and “the toughest season” would be understood by reasonable consumers to be the

 2   “cold and flu season.”
 3
           51.    On its website, Defendant also references an article from an alternative
 4

 5   health expert who recommends the Elderberry Products for use during cold season.10

 6         52.    On Defendant’s website under the FAQ section asking “What are the
 7
     traditional uses of black elderberry,” Defendant states that elderberry is “used in
 8
 9   traditional remedies for colds, coughs, and upper respiratory infections.” 11

10         53.    Next, the name of Defendant, “PharmaCare,” which is listed on the
11
     back of the Products’ labels and packaging, also suggests that the Products are drugs
12

13   to prevent or treat diseases because the name implies that the company is somehow

14   a pharmaceutical company rather than a nutraceutical company.
15
           54.    Further, on the front page of Defendant’s website it has an award that
16

17   states “#1 Pharmacist Recommended Brand,” also implying that the Products are
18   drugs or meant to treat diseases.12
19
           55.    These claims are implied disease claims under 21 C.F.R. 101.93(g)(2),
20

21   and therefore the Products are misbranded under 21 U.S.C. 343(r)(6).
22

23

24
     10
        https://sambucolusa.com/blogs/news-1/is-your-medicine-cabinet-ready-for-
     winter?_pos=2&_sid=db728cfdc&_ss=r (last accessed December 17, 2020).
25   11
        https://sambucolusa.com/pages/faqs (last accessed January 11, 2021).
26
     12
        https://sambucolusa.com/pages/sambucol-pharmacist-recommended-
     brand?_pos=1&_sid=4387abf49&_ss=r (last accessed December 17, 2020).
27
                                               17
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.18 Page 18 of 53




 1
                         INADEQUATE DIRECTIONS FOR USE

 2         56.    Defendant’s Products are also misbranded within the meaning of
 3
     section 502(f)(1) of the FDCA, 21 U.S.C. 352(f)(1), in that their labeling fails to
 4

 5   include adequate directions for use.

 6         57.    “Adequate directions for use” means directions that enable a layperson
 7
     to use a drug safely and for the purposes for which it is intended. See 21 CFR 201.5.
 8
 9   The Products are offered for conditions that are not amenable to self-diagnosis and

10   treatment by individuals who are not medical practitioners; therefore, adequate
11
     directions for use cannot be written so that a layperson can use these drugs safely for
12

13   their intended purposes.

14         58.    FDA-approved prescription drugs that bear their FDA-approved
15
     labeling are exempt from the requirements that they bear adequate directions for use
16

17   by a layperson. However, Defendant’s Products are not exempt from the requirement
18   that their labeling bear adequate directions for use, 21 CFR 201.100(c)(2) and
19
     201.115, because no FDA-approved applications are in effect for Defendant’s
20

21   Products.
22         59.    The introduction or delivery for introduction into interstate commerce
23
     of these misbranded drugs violates section 301(a) of the FD&C Act, 21 U.S.C.
24

25   331(a).
26

27
                                               18
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.19 Page 19 of 53




 1
                       ANTIOXIDANT MISBRANDING CLAIMS

 2         60.   Defendant claims that its Products have “high antioxidant levels.”
 3
           61.   As shown for Black Elderberry Original Syrup, the “high antioxidant
 4

 5   levels” claim appears on both the packaging and the label:

 6
                            I I II         e
 7

 8
 9

10

11

12

13

14                                    Great Tasting Syru
                                                                                        •1       ~
                                      Scientifically Tested          ~·-:~1   T:-i~,'. rq   Syr,.1:

15                                    Supports Immunity'
                                                                     ~~11rtcQJlyTestOO
                                                                     Se- - - - ~
                                                                        ~J)0rt.shtmun,ily'            -
                                      High antioxidant levels        ,Hit, ont,olil:Sant ll!V~            ~


16
                                                                                     Oietary Supplement
                                              Dietary Suppleme



17

18
           62.   Characterizing the level of a nutrient in food labeling without
19
     complying with the specific requirements pertaining to nutrient content claims for
20

21   that nutrient constitutes misbranding under 21 U.S.C. § 343(r)(1)(A).
22
           63.   Nutrient content claims using the term “antioxidant” must comply with
23

24
     the requirements listed in 21 CFR 101.54(g). Defendant’s claim that its Products

25

26

27
                                                                19
28
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.20 Page 20 of 53




 1
     have “High antioxidant levels” is a nutrient content claim that must comply with 21

 2   CFR 101.54(g).
 3
           64.    21 CFR 101.54(g)(1) requires as a precondition for “[a] nutrient content
 4

 5   claim that characterizes the level of antioxidant nutrients present in a food” that “[a]n

 6   RDI has been established for each of the nutrients[.]”
 7
           65.    As acknowledged on the Products’ label, there is no established
 8
 9   Reference Daily Intakes (“RDI”) for Defendant’s Elderberry Extract (berry):

10
                                Supplement Facts
11                              Serving Size 2 teaspoons (10ml)
                                Serving Per Container 12
12                                     Amount per Serving% Daily Value

13                              Calories                      30
                                Total Carbohydrate            8g     3%t
14                                Sugars                      8g     ••

15                              Elderberry Extract (berry)    3.8g   ..
                                t  Percent Daily Values are based on
16                                 a 2,000 calorie diet.
                                ** Daily Value not established .
17
                               OTHER INGREDIENTS: GLUCOSE SYRUP,
18                             PURIFIED WATER, CITRIC ACID, POTASSIUM
                               SORBATE (TO RETARD SPOILAGE)
19

20         66.    In addition, no established RDI exists for the anthocyanins that
21
     Defendant claims on its website are responsible for the alleged antioxidant benefits
22

23   of Defendant’s Extract.
24
           67.    Because the nutrient and dietary ingredient have no RDI, Defendant has
25
     misbranded its Products when claiming that they have “High antioxidant levels.”
26

27
                                                         20
28
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.21 Page 21 of 53




 1
             68.   Additionally, 21 CFR 101.54(g)(4) requires that “[t]he names of the

 2   nutrients that are the subject of the [antioxidant] claim are included as part of the
 3
     claim (e.g., ‘high in antioxidant vitamins C and E’).” Because Defendant fails to list
 4

 5   any specific nutrients that are the basis of its claim of “High antioxidant levels,” it

 6   violates 21 CFR 101.54(g)(4), and its Products are misbranded for that reason as
 7
     well.
 8
 9     DEFENDANT’S “SCIENTIFICALLY TESTED” CLAIM IS MISLEADING

10           69.   To further boost its sales and separate itself from the competition, the
11
     labels on Defendant’s Products misleadingly state that the Products are
12

13   “Scientifically Tested.”

14           70.   Defendant also claims on its packaging that Sambucol includes “the
15
     unique black elderberry extract that has been used in scientific studies. No other
16

17   elderberry brand can make the same claim.” An image of this representation, which
18   appears on the packaging for Sambucol Black Elderberry Pastilles, is reproduced
19
     below:
20

21

22

23

24

25

26

27
                                               21
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.22 Page 22 of 53




 1
                             Suppllem ent Facts                           1



 2                           S<ervJng Size: 1 F>esiille (2gm)                    S<l,r'\ll!ll!lS             per oontalner; 2-0


 3

 4

 5

 6                         OTHER INGREDIENTS: ACAC IA GUM, MALITOL, SORSITOL ,
                           PURI FEED wA"rER, VEGETABLE OIL. BLACKCURRANT FLAVOR,
                           STEVIA, BEESWAX.
 7                         FREE Fl<OM LACTOSE. GLUTEN. YEAST, EGG. SUITA2LE f(}R
                           VEGETARIANS. NO ARTI FICIAl FLAVORS OR COLORS.

 8                         SUF'POR" YOUR MMUNE SYSTEM
                           Sambi,col0 with 8l<1,;J,,; l;l(:'1,rbcrry i,;; lruWs:I by nlillior\S ol poo;:le

 9                         'l'/Cth::tv.riele to !Wllp su;:port ·1he,ir immuno s~·~lcrn

                           S      CK ELDERBERRY

10                          Oo,,•r.:!Qpcd bl' ,-, workl re.,owned •liralOl,SL Samooool's,< unlqL"lt
                            mat1ufaC11,1rin9 l'lfOGO$$ pr(,t;(,rvr,s ;and n,a,umile-s t~ n.atu.'ally occurring
                            !leallh benefi t~ of 1hos Blilck Eldr;,ri!J<.,rry. •
11                                                                               PRODUCT CF GEll1,lhJ'lY
                                                                                 :$:.~t.:acllon C.. u:,,1.1n 1o«t Th'I
                            N(llut;!J H OM')' helps sooltle 1t ,11 Lhroa 1.·     Pru.-oU'IC<HO ..1..)1))(, W..Llii"u) ;-t'i.:i, l.h.ar.

12                          sc1e       IFICAl'.l'.Y il"ESTEO
                                                                                 thd prod;..11:1 Ii p,'OC:....COO vs-r,;) th<,
                                                                                 t'w-jhc,sl rr"~locti.nng ~-;.,~_ ~r,,j
                                                                                                '!,,1....-.;t;. ixt-~ f1H)ry p..'l(:k
                                                                                 it'h..'ltm....:_""-.:111)
                            S,arr,l><.ri;QI" is lhr:, unit,,.,e <llaek           of S.:'U'tb.toOZ Ul.'ll ~ i:,u::d':.."ti:I) . II' ]>1>:J

13                          E.kf,erberr,• 1'1,H h;·r~ bf!tlil use<! iri
                            pu,l:lr;;.lle d scionlifit: ~~.,dir=s. No oll',er
                                                                                 Jro Os-wtr!tf-:,d . QI)~ l'!l'df'l 10 (,t«;-.,:, II
                                                                                 flJI .-(1.'1,nct p:c..n-0 \¥.-ii oor ~ i o for
                                                                                 6"11.i&L":,
                            el:f~roeny br~ l\d <::<ar, rncJk c r.M !larne        ::.i.."Wn~,s.i'.l•·c.;• stc,-,flj t•.-..:!ilmJ.f'kc,4'
14                          daim.                                                lfth,'lrm...,:::,:_11il l,Jl.t-or~~-••H P7f ll:d .




15

16         71.     In fact, there are no published studies that test the Products. The
17
     Products have not been scientifically tested. Defendant’s claims to the contrary that
18
     the Products have been “scientifically tested” are, therefore, deceptive and
19

20   misleading.
21
           72.     In addition, the formulation of the Sambucol elderberry extract used in
22
     the Products currently being sold is not the same elderberry extract formulation used
23

24   in published studies. Because the Products being sold are made with formulations
25
     that do not match the tested or studied formulations, Defendant’s claims that its
26

27
                                                                         22
28
                                        CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.23 Page 23 of 53




 1
     Sambucol Elderberry Extract “has been used in published scientific studies” is

 2   deceptive and misleading.
 3
           73.    Further,    reasonable    consumers      will   interpret      Defendant’s
 4

 5   representations on the Product labels that its Products are “Scientifically Tested”

 6   and, unlike any other elderberry brand, have been used in scientific studies as
 7
     meaning that scientists have determined that Defendant’s Products are effective in
 8
 9   keeping consumers and their families safe from diseases when this is not the case.

10   These representations are deceptive and misleading for this reason as well.
11
           74.    Defendant has included its reference to “Scientific testing” and the use
12

13   of Defendant’s extract in scientific studies specifically in order to lead consumers

14   into believing scientists have concluded that its Products are effective.
15
           75.    Contrary to these representations, clinical studies of formulations of
16

17   Defendant’s proprietary extract and of elderberry generally have not conclusively
18   established that elderberry and Defendant’s Products are in fact effective, which
19
     confirms that Defendants’ “Scientifically Tested” representation is deceptive and
20

21   misleading to reasonable consumers.
22         76.    Defendant intended for Plaintiffs and the Class members to be deceived
23
     or misled.
24

25         77.    Defendant’s deceptive and misleading practices proximately caused
26   harm to the Plaintiffs and the Class members.
27
                                               23
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.24 Page 24 of 53




 1
           78.    Plaintiffs and the Class members would not have purchased the

 2   Products, or would have not paid as much for the Products, had they known the truth
 3
     about the mislabeled and falsely advertised Products.
 4

 5               FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFFS

 6         79.    Plaintiff Montiqueno Corbett purchased Sambucol Black Elderberry
 7
     Capsules, Sambucol Black Elderberry Syrup Original, and Sambucol Black
 8
 9   Elderberry Gummies over the period from April 2018 through April 2020 on

10   Amazon and at CVS Pharmacy. Prior to purchasing the Sambucol products, Plaintiff
11
     Corbett was exposed to, saw, and relied upon Defendant’s materially misleading
12

13   representations on the Products’ packaging and labelling, the Sambucol website, and

14   Amazon’s website, including, among other statements, Defendant’s claims that its
15
     elderberry ingredient was developed by a virologist, has been clinically and
16

17   scientifically tested, and has been used in clinical studies.
18         80.    When Plaintiff Corbett purchased Defendant’s Elderberry Products, he
19
     believed that they were legally sold supplements.
20

21         81.    Plaintiff Corbett experienced no improvement in his health as a result
22   of using Defendant’s Products.
23
           82.    Plaintiff Corbett’s decision to buy the Elderberry Products was directly
24

25   impacted and caused by the materially misleading representations that Defendant
26   made, among others, regarding the Elderberry Products being clinically and
27
                                               24
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.25 Page 25 of 53




 1
     scientifically tested and the Elderberry Products’ ability to support his immune

 2   system and reduce cold and flu symptoms.
 3
           83.    Had Plaintiff Corbett known that the Elderberry Products were not
 4

 5   legally sold supplements and had he known the truth about Defendant’s materially

 6   misleading representations and omissions, he would not have purchased the
 7
     Elderberry Products.
 8
 9         84.    By purchasing Defendant’s illegally sold and falsely advertised

10   Products, Plaintiff Corbett suffered injury in fact and lost money.
11
           85.    Plaintiff Corbett would like to continue purchasing Defendant’s
12

13   Products if they were legally sold supplements and if Defendant’s false and

14   misleading statements were true. Plaintiff Corbett is, however, unable to rely on
15
     Defendant’s representations in deciding whether to purchase Defendant’s products
16

17   in the future.
18         86.    Plaintiff Damaris Luciano purchased Sambucol Black Elderberry
19
     Gummies at Walgreens, starting more than a year ago. Prior to purchasing the
20

21   Sambucol products, Plaintiff Luciano was exposed to, saw, and relied upon
22   Defendant’s materially misleading representations on the Products’ packaging and
23
     labelling and in television commercials, including, among other statements, that the
24

25   Products were clinically and scientifically tested.
26

27
                                               25
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.26 Page 26 of 53




 1
           87.    When Plaintiff Luciano purchased the Elderberry Products, she

 2   believed that they were legally sold supplements.
 3
           88.    Plaintiff Luciano experienced no improvement in her health as a result
 4

 5   of using Defendant’s Products.

 6         89.    Plaintiff Luciano’s decision to buy the Elderberry Products was directly
 7
     impacted and caused by the materially misleading representations that Defendant
 8
 9   made, among others, regarding the Elderberry Products being clinically and

10   scientifically tested and the Elderberry Products’ ability to support her immune
11
     system and reduce cold symptoms.
12

13         90.    Had Plaintiff Luciano known that the Elderberry Products were not

14   legally sold supplements and had she known the truth about Defendant’s materially
15
     misleading representations and omissions, she would not have purchased the
16

17   Elderberry Products.
18         91.    By purchasing Defendant’s illegally sold and falsely advertised
19
     Products, Plaintiff Luciano suffered injury in fact and lost money.
20

21         92.    Plaintiff Luciano would like to continue purchasing Defendant’s
22   Products if they were legally sold supplements and if Defendant’s false and
23
     misleading statements were true. Plaintiff Luciano is, however, unable to rely on
24

25   Defendant’s representations in deciding whether to purchase Defendant’s products
26   in the future.
27
                                              26
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.27 Page 27 of 53




 1
           93.    Plaintiff Rob Dobbs purchased Sambucol Black Elderberry Gummies

 2   over the period from August 2019 through April 2020 through Amazon. Prior to
 3
     purchasing the Sambucol products, Plaintiff Dobbs was exposed to, saw, and relied
 4

 5   upon Defendant’s materially misleading representations on the Products’ packaging

 6   and labelling, television commercials, and websites, including, among other
 7
     statements, Defendant’s claims that its Elderberry ingredient has been clinically and
 8
 9   scientifically tested and has been used in clinical studies.

10         94.    When Plaintiff Dobbs purchased the Elderberry Products, he believed
11
     that they were legally sold supplements.
12

13         95.    Plaintiff Dobbs experienced no improvement in his health as a result of

14   using Defendant’s Products.
15
           96.    Plaintiff Dobbs’ decision to buy the Elderberry Products was directly
16

17   impacted and caused by the materially misleading representations that Defendant
18   made, among others, regarding the Elderberry Products being clinically and
19
     scientifically tested and the Elderberry Products’ ability to support his immune
20

21   system.
22         97.    Had Plaintiff Dobbs known that the Elderberry Products were not
23
     legally sold supplements and had he known the truth about Defendant’s materially
24

25   misleading representations and omissions, he would not have purchased the
26   Elderberry Products.
27
                                                27
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.28 Page 28 of 53




 1
           98.     By purchasing Defendant’s illegally sold and falsely advertised

 2   Products, Plaintiff Dobbs suffered injury in fact and lost money.
 3
           99.     Plaintiff Dobbs would like to continue purchasing Defendant’s
 4

 5   Products if they were legally sold supplements and if Defendant’s false and

 6   misleading statements were true. Plaintiff Dobbs is, however, unable to rely on
 7
     Defendant’s representations in deciding whether to purchase Defendant’s products
 8
 9   in the future.

10                             CLASS ACTION ALLEGATIONS
11
           100. Plaintiffs bring this action individually and as representatives of all
12

13   those similarly situated, pursuant to Federal Rule of Civil Procedure 23, on behalf

14   of the below-defined Classes:
15
           National Class: All persons in the United States who purchased the
16

17   Products (the “National Class”) for personal use and not for resale.
18         California State Subclass: All persons in the State of California who
19
     purchased the Products (the “California Subclass”) for personal use and not
20

21   for resale.
22         Massachusetts State Subclass: All persons in the State of Massachusetts
23
     who purchased the Products (the “Massachusetts Subclass”) for personal use
24

25   and not for resale.
26

27
                                             28
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.29 Page 29 of 53




 1
           Missouri State Subclass: All persons in the State of Missouri who

 2   purchased the Products (the “Missouri Subclass”) for personal use and not for
 3
     resale.
 4

 5         101. Specifically excluded from these definitions are: (1) Defendant, any

 6   entity in which Defendant has a controlling interest, and its legal representatives,
 7
     officers, directors, employees, assigns and successors; (2) the Judge to whom this
 8
 9   case is assigned and any member of the Judge’s staff or immediate family; and (3)

10   Class Counsel. Plaintiffs reserve the right to amend the Class definition and Subclass
11
     definitions as necessary.
12

13         102. Certification of Plaintiffs’ claims for class-wide treatment are

14   appropriate because Plaintiffs can prove the elements of the claims on a class-wide
15
     basis using the same evidence that individual Class members would use to prove
16

17   those elements in individual actions alleging the same claims.
18         103. Numerosity: The Members of the Class are so numerous that joinder of
19
     all members is impracticable. While the exact number of Class Members is presently
20

21   unknown, it likely consists of thousands of consumers. The number of Class
22   Members can be determined by sales information and other records. Moreover,
23
     joinder of all potential Class Members is not practicable given their numbers and
24

25   geographic diversity. The Class is readily identifiable from information and records
26   in the possession of Defendant and its authorized retailers.
27
                                              29
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.30 Page 30 of 53




 1
           104. Typicality: The claims of the representative Plaintiffs are typical in that

 2   Plaintiffs, like all Class Members, purchased the Products that were manufactured,
 3
     marketed, advertised, distributed, and sold by Defendant. Furthermore, the factual
 4

 5   basis of Defendant’s misconduct is common to all Class Members because

 6   Defendant has engaged in systematic fraudulent behavior that was deliberate,
 7
     includes negligent misconduct, and results in the same injury to all Class Members.
 8
 9         105. Commonality: Common questions of law and fact exist as to all

10   Members of the Class. These questions predominate over questions that may affect
11
     only individual Class Members because Defendant has acted on grounds generally
12

13   applicable to the Class. Such common legal or factual questions include, inter alia:

14         a.     Whether the Products contain illegal dietary ingredients, are mislabeled
15
     as dietary supplements, and are being sold in violation of the FDCA;
16

17         b.     Whether Defendant is explicitly or implicitly claiming that its Products
18   can mitigate or prevent a disease or class of diseases in violation of the FDCA and
19
     DSHEA;
20

21         c.     Whether the claims Defendant made and is making regarding the
22   Products are unfair or deceptive; specifically, whether the Products were illegally
23
     labeled as dietary supplements;
24

25         d.     Whether Defendant’s Products are misbranded because their labelling
26   fails to include adequate directions for use;
27
                                               30
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.31 Page 31 of 53




 1
           e.      Whether Defendant has misbranded and mislabeled its Products by

 2   claiming they have “High antioxidant levels”;
 3
           f.      Whether Defendant knowingly made misleading statements in
 4

 5   connection with consumer transactions that reasonable consumers were likely to rely

 6   upon to their detriment;
 7
           g.      Whether Defendant knew or should have known that the
 8
 9   representations and advertisements regarding the Products were false and

10   misleading;
11
           h.      Whether Defendant has breached express and implied warranties in the
12

13   sale and marketing of the Products;

14         i.      Whether Defendant’s conduct violates public policy;
15
           j.      Whether Defendant’s acts and omissions violate California law;
16

17         k.      Whether Defendant’s acts and omissions violate Massachusetts law;
18         l.      Whether Defendant’s acts and omissions violate Missouri law;
19
           m.      Whether Defendant has been unjustly enriched by the sale of the
20

21   Products to the Plaintiffs and the Class Members;
22         n.      Whether Plaintiffs and the Class Members did not receive the benefit
23
     of their bargain when purchasing the Products;
24

25         o.      Whether the Plaintiffs and the Class Members suffered monetary
26   damages, and, if so, what is the measure of those damages;
27
                                             31
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.32 Page 32 of 53




 1
           p.     Whether Plaintiffs and the Class Members are entitled to an injunction,

 2   damages, restitution, equitable relief, and other relief deemed appropriate, and, if so,
 3
     the amount and nature of such relief.
 4

 5         106. Adequate Representation: Plaintiffs will fairly and adequately protect

 6   the interests of Class Members. They have no interests antagonistic to those of Class
 7
     Members. Plaintiffs retained attorneys experienced in the prosecution of class
 8
 9   actions, including consumer and product defect class actions, and Plaintiffs intend

10   to prosecute this action vigorously.
11
           107. Injunctive/Declaratory Relief: The elements of Rule 23(b)(2) are met.
12

13   Defendant will continue to commit the unlawful practices alleged herein, and Class

14   Members will remain at an unreasonable and serious safety risk as a result of the
15
     Defect. Defendant has acted and refused to act on grounds that apply generally to
16

17   the Class, such that final injunctive relief and corresponding declaratory relief is
18   appropriate respecting the Class as a whole.
19
           108. Predominance and Superiority: Plaintiffs and Class Members have all
20

21   suffered and will continue to suffer harm and damages as a result of Defendant’s
22   unlawful and wrongful conduct. A class action is superior to other available methods
23
     for the fair and efficient adjudication of the controversy. Absent a class action, Class
24

25   Members would likely find the cost of litigating their claims prohibitively high and
26   would therefore have no effective remedy at law. Because of the relatively small size
27
                                               32
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.33 Page 33 of 53




 1
     of Class Members’ individual claims, it is likely that few Class Members could

 2   afford to seek legal redress for Defendant's misconduct. Absent a class action, Class
 3
     Members will continue to incur damages, and Defendant's misconduct will continue
 4

 5   without remedy. Class treatment of common questions of law and fact would also

 6   be a superior method to multiple individual actions or piecemeal litigation in that
 7
     class treatment will conserve the resources of the courts and the litigants and will
 8
 9   promote consistency and efficiency of adjudication.

10         109. Plaintiffs know of no difficulty to be encountered in the maintenance
11
     of this action that would preclude its maintenance as a class action.
12

13         110. Defendant has acted or refused to act on grounds generally applicable

14   to the Class, thereby making appropriate final injunctive relief or corresponding
15
     declaratory relief with respect to the Class appropriate.
16

17                                 CAUSES OF ACTION
18                                     COUNT I
19                       California’s Unfair Competition Law
                    Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
20              (On Behalf of the National Class and California Subclass)
21
           111. Plaintiffs reallege and incorporate by reference the allegations
22

23   contained in the preceding paragraphs as though set forth fully herein.
24         112. Plaintiff Corbett brings this claim individually and on behalf of all
25
     members of the National Class and California Subclass against Defendant.
26

27
                                               33
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.34 Page 34 of 53




 1
           113. The UCL prohibits any “unlawful, unfair or fraudulent business act or

 2   practice.” Cal. Bus. & Prof. Code § 17200.
 3
           114. The acts, omissions, misrepresentations, practices, and non-disclosures
 4

 5   of Defendant as alleged herein constitute business acts and practices.

 6         115. Unlawful: The acts alleged herein are “unlawful” under the UCL in
 7
     that they violate at least the following laws:
 8
 9         a.     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;

10         b.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.;
11
           c.     The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.;
12   and
13
           d.    The California Sherman Food, Drug, and Cosmetic Law, Cal. Health &
14   Safety Code §§ 110100 et seq.
15
           116. Unfair: Defendant’s conduct with respect to the labeling, advertising,
16

17   and sale of the Products was “unfair” because Defendant’s conduct was immoral,
18   unethical, unscrupulous, or substantially injurious to consumers and the utility of
19
     their conduct, if any, does not outweigh the gravity of the harm to their victims.
20

21         117. Defendant’s conduct with respect to the labeling, advertising, and sale
22   of the Products was and is also unfair because it violates public policy as declared
23
     by specific constitutional, statutory or regulatory provisions, including but not
24

25   limited to the applicable sections of: the Consumers Legal Remedies Act, the False
26

27
                                               34
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.35 Page 35 of 53




 1
     Advertising Law, the FDCA, and the California Sherman Food, Drug, and Cosmetic

 2   Law.
 3
             118. Defendant’s conduct with respect to the labeling, advertising, and sale
 4

 5   of the Products was and is unfair because the consumer injury was substantial, not

 6   outweighed by benefits to consumers or competition, and not one consumer
 7
     themselves could reasonably have avoided.
 8
 9           119. Fraudulent: A statement or practice is “fraudulent” under the UCL if it

10   is likely to mislead or deceive the public, applying an objective reasonable consumer
11
     test.
12

13           120. As set forth in detail above, Defendant has fraudulently labeled its

14   Products as legal dietary supplements when in fact they are illegal to sell; has
15
     fraudulently misbranded and mislabeled in violation of the FDCA; and has made
16

17   false and misleading statements that are likely to mislead reasonable consumers to
18   believe the Products have been scientifically established to be effective.
19
             121. Defendant profited from its sale of the falsely, deceptively, and
20

21   unlawfully advertised and packaged Products to unwary consumers.
22           122. Plaintiff Corbett and the Class Members are likely to continue to be
23
     damaged by Defendant’s deceptive trade practices, because Defendant continues to
24

25   disseminate misleading information on the Products’ packaging. Thus, injunctive
26   relief enjoining Defendant’s deceptive practices is proper.
27
                                              35
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.36 Page 36 of 53




 1
           123. Defendant’s conduct caused and continues to cause substantial injury

 2   to Plaintiff Corbett and the Class Members. Plaintiff Corbett and the Class Members
 3
     have suffered injury in fact as a result of Defendant’s unlawful conduct.
 4

 5         124. In accordance with Bus. & Prof. Code § 17203, Plaintiff Corbett seeks

 6   an order enjoining Defendant from continuing to conduct business through unlawful,
 7
     unfair, and/or fraudulent acts and practices, and to commence a corrective
 8
 9   advertising campaign.

10         125. Plaintiff Corbett and the Class Members also seek an order for and
11
     restitution of all monies from the sale of the Products, which were unjustly acquired
12

13   through acts of unlawful competition.

14                                     COUNT II
15                         California’s False Advertising Law
                         Cal. Bus. & Prof. Code § 17500 (“FAL”)
16                        (On Behalf of the California Subclass)
17
           126. Plaintiffs reallege and incorporate by reference the allegations
18

19   contained in the preceding paragraphs as if fully set forth herein.
20         127. Plaintiff Corbett brings this claim individually and on behalf of the
21
     members of the California Subclass against Defendant.
22

23         128. The FAL provides that “[i]t is unlawful for any person, firm,
24   corporation or association, or any employee thereof with intent directly or indirectly
25
     to dispose of real or personal property or to perform services” to disseminate any
26

27
                                              36
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.37 Page 37 of 53




 1
     statement “which is untrue or misleading, and which is known, or which by the

 2   exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus.
 3
     & Prof. Code § 17500.
 4

 5         129. It is also unlawful under the FAL to disseminate statements concerning

 6   property or services that are “untrue or misleading, and which is known, or which
 7
     by the exercise of reasonable care should be known, to be untrue or misleading.” Id.
 8
 9         130. As alleged in detail above, the advertisements, labeling, policies, acts,

10   and practices of Defendant relating to the Products misled consumers acting
11
     reasonably as to the ingredients and effectiveness of the Products and moreover
12

13   misrepresented that the Products were legally labeled dietary supplements when in

14   fact they were and are illegal.
15
           131. Plaintiff Corbett and the Class Members suffered injury in fact as a
16

17   result of Defendant’s actions as set forth herein because they purchased the Products
18   in reliance on Defendant’s labeling claims that under the FDCA and DSHEA amount
19
     to intentional mislabeling and misbranding of the Products, including among other
20

21   things, Defendant’s claims that the Products are legal dietary supplements when they
22   are not.
23
           132. Defendant’s business practices as alleged herein constitute deceptive,
24

25   untrue, and misleading advertising pursuant to the FAL because Defendant has
26   advertised the Products in a manner that is untrue and misleading, which Defendant
27
                                              37
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.38 Page 38 of 53




 1
     knew or reasonably should have known, and omitted material information from its

 2   advertising.
 3
           133. Defendant profited from its sale of the falsely and deceptively
 4

 5   advertised Products to unwary consumers.

 6         134. As a result, Plaintiff Corbett, the California Subclass Members, and the
 7
     general public are entitled to injunctive and equitable relief, restitution, and an order
 8
 9   for the disgorgement of the funds by which Defendant was unjustly enriched.

10         135. Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff Corbett, on behalf
11
     of himself and the California Subclass, seek an order enjoining Defendant from
12

13   continuing to engage in deceptive business practices, false advertising, and any other

14   act prohibited by law, including those set forth in this Complaint.
15
                                       COUNT III
16                      California’s Consumer Legal Remedies Act
17                       Cal. Civ. Code § 1750 et seq. (“CLRA”)
                          (On Behalf of the California Subclass)
18

19         136. Plaintiffs reallege and incorporate by reference the allegations
20   contained in the preceding paragraphs as if fully set forth herein.
21
           137. Plaintiff Corbett brings this claim individually and on behalf of the
22

23   members of the California Subclass against Defendant.
24         138. Defendant is a “person” under the Legal Remedies Act, Cal. Civ. Code
25
     § 1761(c).
26

27
                                                38
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.39 Page 39 of 53




 1
           139. Plaintiff Corbett and California Subclass members are “consumers”

 2   under the Legal Remedies Act, Cal. Civ. Code § 1761(d).
 3
           140. The CLRA prohibits deceptive practices in connection with the conduct
 4

 5   of a business that provides goods, property, or services primarily for personal,

 6   family, or household purposes.
 7
           141. Defendant’s false and misleading labeling and other policies, acts, and
 8
 9   practices were designed to, and did, induce the purchase and use of the Products for

10   personal, family, or household purposes by Plaintiff Corbett and California Subclass
11
     Members, and violated and continue to violate the following sections of the CLRA:
12

13         a.     § 1770(a)(5): representing that goods have characteristics, uses, or

14   benefits which they do not have;
15
           b.     § 1770(a)(7): representing that goods are of a particular standard,
16

17   quality, or grade if they are of another;
18         c.     § 1770(a)(9): advertising goods with intent not to sell them as
19
     advertised; and
20

21         d.     § 1770(a)(16): representing the subject of a transaction has been
22   supplied in accordance with a previous representation when it has not.
23
           142. Defendant profited from the sale of the falsely, deceptively, and
24

25   unlawfully advertised Products to unwary consumers.
26

27
                                                 39
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.40 Page 40 of 53




 1
           143. Defendant’s wrongful business practices constituted, and constitute, a

 2   continuing course of conduct in violation of the CLRA.
 3
           144. Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff Corbett
 4

 5   has mailed Defendant a letter prior to the filing of this Class Action Complaint

 6   providing notice of its alleged violations of the CLRA, demanding that Defendant
 7
     correct such violations, and providing Defendant with the opportunity to correct its
 8
 9   business practices. If Defendant does not correct its business practices, Plaintiff

10   Corbett will amend (or seek leave to amend) the complaint to add claims for
11
     monetary relief, including restitution and actual damages under the Consumers
12

13   Legal Remedies Act.

14         145. Pursuant to California Civil Code § 1780, Plaintiff Corbett seeks
15
     injunctive relief, his reasonable attorneys’ fees and costs, and any other relief that
16

17   the Court deems proper.
18                                   COUNT IV
19              VIOLATIONS OF MASS. GEN. LAWS CHAPTER 93A, § 2
                      (On Behalf of the Massachusetts Subclass)
20

21         146. Plaintiffs reallege and repeat the allegations set forth in the preceding
22   paragraphs as if fully set forth herein.
23
           147. Massachusetts law prohibits “unfair or deceptive acts or practices in the
24

25   conduct of any trade or commerce.” Mass. Gen. Laws Ch. 93a, § 2.
26

27
                                                40
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.41 Page 41 of 53




 1
           148. Plaintiff Luciano, members of the Massachusetts Subclass, and

 2   Defendant are “persons” within the meaning of Mass. Gen. Laws Ch. 93a, § 1(a).
 3
           149. Defendant is engaged in “trade” or “commerce,” within the meaning of
 4

 5   Mass. Gen. Laws Ch. 93A, § 2.

 6         150. The Elderberry Products at issue constitute property under Mass. Gen.
 7
     Laws Ch. 93A.
 8
 9         151. Defendant engaged in one or more of the following unfair or deceptive

10   acts or practices as prohibited by Mass. Gen. Laws Ch. 93A, § 2:
11
           a.     Misrepresenting the approval or certification of goods;
12

13         b.     Representing that goods have sponsorship, approval, characteristics,

14   uses, benefits, or quantities which they do not have;
15
           c.     Representing that goods are of a particular standard, quality, or grade,
16

17   if they are of another;
18         d.     Disparaging the goods, services, or business of another by false or
19
     misleading representation of fact;
20

21         e.     Advertising goods with intent not to sell them as advertised;
22         f.     Engaging in other conduct which created a likelihood of confusion or
23
     of misunderstanding;
24

25         g.     Using or employing deception, fraud, false pretense, false promise or
26   misrepresentation, or the concealment, suppression, or omission of a material fact
27
                                              41
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.42 Page 42 of 53




 1
     with intent that others rely upon such concealment, suppression or omission, in

 2   connection with the advertisement and sale of the Products, whether or not any
 3
     person has in fact been misled, deceived or damaged thereby; and
 4

 5         h.     Representing that goods have been supplied in accordance with a

 6   previous representation when they have not.
 7
           152. Defendant’s acts and omissions are unfair in that they (1) offend public
 8
 9   policy; (2) are immoral, unethical, oppressive, or unscrupulous; and (3) cause

10   substantial injury to consumers. Defendant has, through knowing, intentional,
11
     material omissions, sold illegally labeled dietary supplements.
12

13         153. Defendant’s acts and omissions are also unfair in that they cause

14   substantial injury to consumers far in excess of any conceivable benefit; and are
15
     injuries of a nature that they could not have been reasonably avoided by consumers.
16

17         154. Defendant’s foregoing unfair methods of competition and unfair or
18   deceptive acts or practices, including its omissions, were and are committed in its
19
     course of trade or commerce, directed at consumers, affect the public interest, and
20

21   injured Plaintiff and Subclass members.
22         155. Plaintiff Luciano and the members of the Massachusetts Subclass have
23
     suffered injury in fact, including economic injury, and actual damages resulting from
24

25   Defendant’s material omissions and misrepresentations because, inter alia, they lost
26

27
                                               42
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.43 Page 43 of 53




 1
     money when they purchased the Products and/or paid an inflated purchase price for

 2   the Products.
 3
             156. Defendant knew, should have known, or was reckless in not knowing,
 4

 5   that the defect in the Products rendered them not suitable for their intended use.

 6           157. Defendant had a duty to disclose mislabeling and misbranding because
 7
     Defendant had knowledge of the true facts related to the Products prior to making
 8
 9   sales of the Products.

10           158. Prior to filing this Class Action Complaint, Plaintiff Luciano, through
11
     Counsel, forwarded to Defendant a formal written demand for relief pursuant to
12

13   Mass. Gen. Laws Ch. 93A § 9(3) which reasonably described the unfair or deceptive

14   acts or practices relied upon in making the demand.
15
             159. As a direct and proximate result of Defendant’s unfair methods of
16

17   competition and unfair or deceptive acts or practices, Plaintiff and Subclass members
18   have been damaged as alleged herein, and are entitled to recover actual damages to
19
     the extent permitted by law, including class action rules, in an amount to be proven
20

21   at trial.
22           160. Plaintiff and other Subclass members have suffered ascertainable
23
     losses, which include but are not limited to, the costs they incurred paying for a
24

25   product which was not the one that had been represented to them.
26

27
                                              43
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.44 Page 44 of 53




 1
           161. Pursuant to Mass. Gen. Laws, Chapter 93A § 9, Plaintiff Luciano and

 2   the Massachusetts Subclass seek an order enjoining Defendant's unfair and/or
 3
     deceptive acts or practices, and awarding damages, punitive damages, reasonable
 4

 5   attorney’s fees, costs, and any other just and proper relief available under

 6   Massachusetts law.
 7
                                      COUNT V
 8           Violation of Missouri Merchandising Practices Act (“MMPA”)
                                 Mo. Ann. Stat. § 407.010, et. seq.
 9
                              (On Behalf of Missouri Subclass)
10
           162. Plaintiffs reallege and repeat the allegations set forth in the preceding
11

12   paragraphs as if fully set forth herein.
13
           163. Plaintiff Dobbs brings this action on behalf of himself and the Missouri
14
     State Class against Defendant.
15

16         164. Plaintiff Dobbs, members of the Missouri Subclass, and Defendant are
17
     all persons within the meaning of Mo. Ann. Stat. § 407.010
18
           165. Defendant is engaged in “trade” or “commerce” within the meaning of
19

20   Mo. Ann. Stat. § 407.010.
21
           166. The Products are “merchandise” within the meaning of Mo. Ann. Stat.
22
     § 407.010.
23

24         167. Plaintiff Dobbs purchased the Products for personal, family, or
25
     household purposes.
26

27
                                                44
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.45 Page 45 of 53




 1
           168. Plaintiff Dobbs and Subclass members suffered an ascertainable loss of

 2   money as a result of Defendant’s conduct.
 3
           169. The MMPA prohibits “the act, use or employment by any person of any
 4

 5   deception, fraud, false pretense, false promise, misrepresentation, unfair practice or

 6   the concealment, suppression, or omission of any material fact in connection with
 7
     the sale or advertisement of any merchandise in trade or commerce.” Mo. Ann. Stat.
 8
 9   § 407.020.

10         170. The MMPA protects consumers by expanding the common law
11
     definition of fraud “to preserve fundamental honesty, fair play and right dealings in
12

13   public transactions.” State ex rel. Danforth v. Independence Dodge, Inc., 494 S.W.2d

14   362, 368 (Mo.App.1973).
15
           171. Through the course of their business, Defendant violated the MMPA.
16

17   Defendant knew or should have known that its representations regarding the
18   Products were false or misleading.
19
           172. In the course of business, Defendant engaged in unlawful trade
20

21   practices    by   employing   deception, deceptive      acts   or   practices,   fraud,
22   misrepresentations, or concealment, suppression, or omission of any material with
23
     the intent that others rely upon such concealment, suppression, or omission, in
24

25   connection with the sale of the Products, including, but not limited to:
26

27
                                              45
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.46 Page 46 of 53




 1
             a.    Misrepresenting the Products as legal dietary supplements when under

 2   the FDCA and DSHEA, they are illegal;
 3
             b.    Mislabeling and misbranding the Products and making false and
 4

 5   deceiving representations regarding the Products’ ability to mitigate, prevent, or cure

 6   a disease or class of diseases;
 7
             c.    Mislabeling and misbranding the Products under the FDCA and
 8
 9   DSHEA by failing to include adequate directions for the Products’ use;

10           d.    Mislabeling and misbranding the Products under the FDCA and
11
     DSHEA by unlawfully claiming that the Products have “high antioxidant levels”;
12

13   and

14           e.    Making false and misleading claims that science has established the
15
     effectiveness of the Products.
16

17           173. Defendant’s actions have the tendency or capacity to mislead, deceive,
18   cheat, or create a false impression or misrepresentation for the average consumer,
19
     and did mislead Plaintiff Dobbs and the Missouri State Class.
20

21           174. As a direct and proximate result of Defendant’s deceptive acts,
22   practices, fraud, and misrepresentations, Plaintiff Dobbs and the Missouri State
23
     Class suffered significant damages, and seek damages in an amount to be determined
24

25   at trial.
26

27
                                               46
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.47 Page 47 of 53




 1
                                       COUNT VI
                             Breach of Express Warranties
 2                   (On Behalf of the National Class and Subclasses)
 3
           175. Plaintiffs reallege and incorporate by reference the preceding
 4

 5   paragraphs as if fully set forth herein.

 6         176. Plaintiffs bring this claim individually and on behalf of the members of
 7
     National Class and the California, Massachusetts, and Missouri Subclasses against
 8
 9   Defendant.

10         177. Through the Products’ labels and advertising, Defendant made
11
     affirmations of fact or promises, or description of goods, described above, which
12

13   were “part of the basis of the bargain,” in that Plaintiffs and the Class Members

14   purchased the Products in reasonable reliance on those statements.
15
           178. Plaintiffs and the Class Members have privity of contract with
16

17   Defendant through their purchase of the Elderberry Products, and through the
18   express warranties that Defendant issued to its customers. Defendant’s warranties
19
     accompanied the Elderberry Products and were intended to benefit end-users of the
20

21   Elderberry Products.     To the extent that Plaintiffs and/or the Class Members
22   purchased the Elderberry Products from third-party retailers, privity is not required
23
     because Plaintiffs and the Class Members are intended third-party beneficiaries of
24

25   the contracts between Defendant and third-party retailers, and because the express
26   warranty is intended to benefit purchasers or owners subsequent to the third-party
27
                                                47
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.48 Page 48 of 53




 1
     retailers. In other words, the contracts are intended to benefit the ultimate consumer

 2   or user of the Elderberry Products.
 3
           179. Defendant breached the express warranties by selling Products that are
 4

 5   illegally labeled as dietary supplements.

 6         180. Plaintiffs and the Class Members would not have purchased the
 7
     Products had they known that the Products are illegally labeled as dietary
 8
 9   supplements. Plaintiffs and the Class Members relied on Defendant’s

10   misrepresentations and misstatements.
11
           181. That breach actually and proximately caused injury in the form of the
12

13   lost purchase price that Plaintiffs and Class members paid for the Products.

14         182. Furthermore, Defendant had actual knowledge that the Products were
15
     not legal dietary supplements because it has actual knowledge of the nature,
16

17   ingredients and qualities of the ingredients in its Products and it knows that the
18   affirmations and representations it makes concerning the legality of the Products’ on
19
     their labeling and on Defendant’s website and advertising are false.
20

21         183. Plaintiffs provided Defendant with notice of the alleged breach within
22   a reasonable time after they discovered the breach or should have discovered it.
23
           184. As a result of Defendant’s breach of warranty, Plaintiffs and the Class
24

25   Members have been damaged in the amount of the purchase price of the Products
26   and any consequential damages resulting from the purchases.
27
                                                 48
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.49 Page 49 of 53




 1
                                        COUNT V
                     Breach of Implied Warranty of Merchantability
 2                   (On Behalf of the National Class and Subclasses)
 3
           185. Plaintiffs reallege and incorporate by reference the preceding
 4

 5   paragraphs as if fully set forth herein.

 6         186. Plaintiffs bring this claim individually and on behalf of the members of
 7
     National Class and the California, Massachusetts, and Missouri Subclasses against
 8
 9   Defendant.

10         187. Defendant, through its acts and omissions set forth herein, in the sale,
11
     marketing, and promotion of the Products, made representations to Plaintiffs and the
12

13   Class Members that, among other things, the Products were properly labeled as legal

14   dietary supplements.
15
           188. Plaintiffs and the Class Members bought the Products manufactured,
16

17   advertised, and sold by Defendant, as described herein.
18         189. Defendant is a merchant with respect to the goods of this kind which
19
     were sold to Plaintiffs and the Class Members, and there was, in the sale to Plaintiffs
20

21   and other consumers, an implied warranty that those goods were merchantable.
22         190. Plaintiffs and the Class Members purchased the Elderberry Products
23
     manufactured and marketed by Defendant by and through Defendant’s authorized
24

25   sellers for retail sale to consumers, or were otherwise expected to be the third-party
26   beneficiaries of Defendant’s contracts with authorized sellers, or eventual purchasers
27
                                                49
28
                                 CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.50 Page 50 of 53




 1
     when bought from a third party. Defendant knew or had reason to know of the

 2   specific use for which the Elderberry Products were purchased.
 3
           191. However, Defendant breached the implied warranty of merchantability
 4

 5   in that the Products are not lawfully labeled as legal dietary supplements.

 6         192. Plaintiffs provided Defendant with notice of the alleged breach within
 7
     a reasonable time after they discovered the breach or should have discovered it.
 8
 9         193. As an actual and proximate result of Defendant’s conduct, Plaintiffs

10   and the Class Members did not receive goods as impliedly warranted by Defendant
11
     to be merchantable in that they did not conform to promises and affirmations made
12

13   on the container or label of the Products nor are they fit for their ordinary purpose

14   of providing the benefits as promised.
15
           194. Plaintiffs and the Class Members have sustained damages as a
16

17   proximate result of the foregoing breach of implied warranty in the amount of the
18   Products’ purchase prices.
19
                                   PRAYER FOR RELIEF
20

21         WHEREFORE, Plaintiffs pray that this case be certified and maintained as a
22   class action and for judgment to be entered against Defendant as follows:
23
           A.     Enter an order certifying the proposed Class (and subclasses, if
24

25                applicable), designating Plaintiffs as the class representatives, and
26                designating the undersigned as class counsel;
27
                                              50
28
                                  CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.51 Page 51 of 53




 1
           B.    Enter an order awarding Plaintiffs and the class members their actual

 2               damages, treble damages, and/or any other form of monetary relief
 3
                 provided by law, except that no monetary relief is presently sought for
 4

 5               violations of the California Consumers Legal Remedies Act;

 6         C.    Declare that Defendant is financially responsible for notifying all Class
 7
                 members of the mislabeling and misbranding of the Products;
 8
 9         D.    Declare that Defendant must disgorge, for the benefit of the Class, all

10               or part of the ill-gotten profits it received from the sale of the Products,
11
                 or order Defendant to make full restitution to Plaintiffs and the
12

13               members of the Class, except that no monetary relief is presently sought

14               for violations of the California Consumers Legal Remedies Act;
15
           E.    Defendant shall audit and reassess all prior customer claims regarding
16

17               the Products, including claims previously denied in whole or in part;
18         F.    An order awarding Plaintiffs and the Classes pre-judgment and post-
19
                 judgment interest as allowed under the law;
20

21         G.    Grant reasonable attorneys’ fees and reimbursement of all costs for the
22               prosecution of this action, including expert witness fees; and
23
           H.    Grant such other and further relief as this Court deems just and
24

25               appropriate.
26

27
                                              51
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.52 Page 52 of 53




 1
                                      JURY DEMAND

 2         Plaintiffs hereby demand a trial by jury on all issues so triable.
 3
     Dated: January 25, 2021                       Respectfully Submitted,
 4

 5                                            By: /s/ Alex Straus
                                                  Alex Straus (State Bar. No. 321366)
 6                                                GREG COLEMAN LAW PC
 7                                                16748 McCormick Street
                                                  Los Angeles, CA 91436
 8                                                Tel: 865-247-0080
 9                                                alex@gregcolemanlaw.com

10                                                 Rachel Soffin*
11                                                 GREG COLEMAN LAW PC
                                                   First Tennessee Plaza
12                                                 800 S. Gay Street, Suite 1100
13                                                 Knoxville, Tennessee 37929
                                                   Tel: 865-247-0080
14                                                 rachel@grecolemanlaw.com
15
                                                   Nick Suciu III*
16                                                 BARBAT, MANSOUR SUCIU &
17                                                 TOMINA PLLC
                                                   6905 Telegraph Rd., Suite 115
18                                                 Bloomfield Hills, MI 48301
19                                                 Tel: 313-303-3472
                                                   nicksuciu@bmslawyers.com
20

21                                                 Martha A. Geer*
                                                   Erin Ruben*
22                                                 Sarah Spangenburg*
23                                                 WHITFIELD BRYSON LLP
                                                   900 West Morgan Street
24                                                 Raleigh, NC 27603
25                                                 Telephone: (919) 600-5000
                                                   Facsimile: 919-600-5035
26                                                 martha@whitfieldbryson.com
27
                                              52
28
                                CLASS ACTION COMPLAINT
     Case 3:21-cv-00137-GPC-AGS Document 1 Filed 01/25/21 PageID.53 Page 53 of 53




 1
                                              erin@whitfieldbryson.com
                                              sarah@whitfieldbryson.com
 2

 3                                            *Pro Hac Vice Application
                                                   Forthcoming
 4

 5                                            Counsel for Plaintiffs and the Class

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         53
28
                             CLASS ACTION COMPLAINT
